Citation Nr: 1714284	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-33 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a dental condition, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bone loss, secondary to service-connected chronic bronchitis with asthma.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), secondary to service-connected chronic bronchitis and asthma. 

4.  Entitlement to service connection for disability manifested by weight gain, secondary to service-connected chronic bronchitis and asthma. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to September 1994. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These claims have been merged, and all claims addressed in these rating decisions will be considered by the Board.  

The Veteran did not request a hearing, as noted in December 2012 and November 2016 Substantive Appeals, via VA Form 9.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for a dental disability, bone loss, GERD, and weight gain, as secondary to the service-connected chronic bronchitis with asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the RO denied the Veteran's original service connection claim for a dental disability, secondary to the service connected chronic bronchitis with asthma disability.  

2.  The new evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for a dental disability.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for a dental disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2016).

2.  Evidence received since the last final decision is new and material and the claim of entitlement to service connection for a dental disability is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's application to reopen her previously denied claim of entitlement to service connection for a dental condition, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen her claim is now moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen for Dental Condition, Secondary to the Respiratory Disability

The Veteran seeks to reopen a previously denied service connection claim for a dental condition as secondary to service-connected chronic bronchitis with asthma (respiratory disability).  The Veteran contends that her long term use of steroid medications to treat her chronic bronchitis with asthma, specifically Prednisone, Advair, Flovent, Ansomax, Beclonase, and other steroid medications, have caused her to experience side effects.  The Veteran contends the side effects she has experienced include bone loss, weakening, loosening, and cracking teeth, weight gain, and GERD.  The Veteran more recently contends that her medications caused or aggravated the acid reflux, and the acid reflux is causing or aggravating her dental condition.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 
38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

In this case, a November 2006 rating decision denied the Veteran's original service connection claim for a dental disability as secondary to the previously service connected chronic bronchitis with asthma disability.  The record at that time included the Veteran's service treatment records, VA treatment records from April 2006 to November 2006, x-rays from October 2002 to May 2006, a discharge summary dated January 2004, and an August 2006 statement from the Veteran.  Although the evidence showed a current diagnosis of gingivitis (with no periodontal bone loss), it did not show a nexus between such diagnosis and the service connected respiratory disability.  The Veteran was notified of her right to file a notice of disagreement, but did not appeal or submit new and material evidence during the applicable one-year appellate period.  The November 2006 rating decision became final in November 2007.

In June 2010, the Veteran sought to reopen the dental disability claim, and the RO denied the claim to reopen in a November 2011 rating decision, finding that new and material evidence had not been received.  The Veteran filed a notice of disagreement in April 2012.  The RO issued a Statement of the Case (SOC) in November 2012 that granted the Veteran's request to reopen the claim, finding that new and material evidence had been received, but denying service connection for the dental disorder.  Regardless of the RO's reopening of the claim however, because the record contains a previously denied service connection claim for a dental disability, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Ultimately, the Veteran filed a Form 9, and this appeal ensued.  

On review, the Board finds that the new and material evidence has been received since the adjudication of the final rating decision.  The Veteran submitted private dental treatment records from June 2010 to August 2011.  The Veteran also submitted internet articles regarding the potential side effects of steroids on the teeth.  This newly received evidence is material because it relates to the unestablished element of a nexus between the medications prescribed to treat the service connected respiratory disability and her dental condition.  Further, the Veteran has now asserted that her acid reflux, which she contends is caused by her long term use of prednisone and other prescription inhaled and oral steroids, could also cause her dental condition.  To support this contention, the Veteran submitted several internet articles in December 2012.  The Veteran reported her pulmonologist has attributed her dental condition to her asthma medications in an October 2011 letter to her congressional representative.  This newly received evidence, when presumed credible for the purpose of analyzing new and material evidence, therefore raises a reasonable possibility of substantiating the claim, and the claim must be reopened.

ORDER

New and material evidence having been received, the service connection claim for a dental condition is reopened.  To this extent only, the appeal is granted.  

REMAND

The service connection claim for a dental disability is now reopened and for the reasons expressed below, the Board finds that additional development is necessary prior to analyzing the merits of the claim.  Additional development is also necessary for the pending service connection claims of bone loss, GERD, and weight gain. 

Remand is necessary to obtain an additional VA examination and medical opinion as to the etiology of the Veteran's dental disability.  VA afforded the Veteran an examination related to her now service-connected asthma in December 2004 during which the medical examiner noted the Veteran's current medications, and opined that the Veteran's loosening and cracking of teeth are "probably related to bone thinning as a consequence of steroid use."  The Veteran submitted to a VA examination related to her dental claim in September 2005 and the examiner found no association in the literature between Prednisone use and the loosening of teeth.  However, the examiner did not discuss the Veteran's cracking teeth, the cumulative effect of taking more than one steroid medication at a time, or the long-term effects of steroid medication on the teeth.  The examiner also did not determine if the Veteran experiences dry mouth, a potential side effect of Prednisone, and what effect that dry mouth may have on the Veteran's dental disability.  In addition, there is no indication that the examiner reviewed the claims file.  Finally, the examiner did not address the question of aggravation which is required to analyze a secondary service connection claim.  Given the deficiencies in the prior VA opinions and the significant time that has elapsed since the last VA dental examination for compensation purposes, an additional examination should be afforded to her.  

Additionally, remand is necessary to obtain addendum medical opinions for the bone loss (claimed as loss of calcium) claim.  VA afforded the Veteran an examination related to her claim for osteoporosis in August 2005.  However, the examiner did not address the Veteran's explanation that the bone density scans do not show bone loss because she had been taking calcium supplements daily to combat bone loss.  Additionally, the examiner did not address the question of aggravation, which is required to analyze a secondary service connection claim.

Finally, remand is necessary to obtain addendum medical opinions as to the etiology of the Veteran's GERD and disability productive of weight gain.  VA afforded the Veteran examinations related to her claims for GERD and weight gain in August 2012.  The medical examiner opined that the weight gain and GERD were more likely related to two pregnancies experienced in 2006 and 2007, intake of more calories than expended, and the Veteran's advancing age.  However, the examiner did not provide a rationale regarding why the weight gain or GERD were not caused by short- or long-term side effects of the prescription steroid medications.  Additionally, the examiner did not consider the cumulative effect of the Veteran often taking more than one steroid medication at a time, and did not review the claims file or address the question of aggravation, which is required to analyze a secondary service connection claim.    

Accordingly, the case is REMANDED for the following actions

1.  Obtain and associate all outstanding VA treatment records not already associated with the claims file.

2.  After obtaining the above, provide the Veteran with a VA examination to determine the etiology of claimed dental disability.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*The Veteran's past and currently prescribed medications for treatment of her respiratory disability, including but not limited to Advair, Prednisone, Flovent, Becolnase, Ansomax, Z-Pac Tapper, triamcinolone and other steroid medications (inhaled, oral and topical) and their known side effects. 

*The Veteran's contentions as set forth in her written statements, medical records, and the internet articles provided by the Veteran regarding tooth erosion and it's relation to GERD.  Please address specifically the Veteran's contentions in November 2014 and December 2012 contentions.

*The medication and medication side-effects in an October 2002 drug trial on protocol Foradil 2307, in which the Veteran participated.

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the 
following:

a).  Indicate all dental disabilities currently shown, to include periodontal bone loss.

b).  Determine whether each dental disability currently shown had its onset during active service or is otherwise related to service.

c).  Clarify whether each dental disability currently shown is proximately due to, or caused by, one medication or the cumulative effect of multiple steroid medications prescribed to treat the service-connected respiratory disease.

d).  Determine whether each dental disability currently shown is chronically worsened or aggravated by a prescribed medication or the cumulative effect of multiple medications prescribed to treat the service-connected respiratory disability. 

**The requested opinions must be reconciled with the December 2004 VA examination that mentions the dental condition, the September 2005 VA examination for the dental condition, and all of the Veteran's contentions.

3.  Return the claims file to the examiner who performed the August 2012 VA compensation examination (or another suitable VA examiner if the identified examiner is unavailable) and request an addendum opinion as to etiology of claimed bone loss.

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*The Veteran's past and currently prescribed medications for treatment of her respiratory disability, including but not limited to Advair, Prednisone, Flovent, Becolnase, Ansomax, Z-Pac Tapper, triamcinolone and other steroid medications (inhaled, oral and topical) and their known side effects. 

*All of the Veteran's contentions as set forth in her written statements, medical records, and the internet articles provided by the Veteran regarding steroid medications as it is related to bone loss.  

*The Veteran's contentions in her statement dated December 2012.
*The prescribed medication and side effects as noted in an October 2002 VA drug trial on protocol Foradil 2307, in which the Veteran participated.

THEN, the examiner is asked to respond to the 
following:

a).  Clarify the current presence of a current disability manifested by bone/calcium loss, including osteoporosis, and indicate the approximate date of onset.  

In doing so, please address the Veteran's contention that she has taken two calcium supplements per day for bone loss since the 1990's, and the effect, if any, that would have on the amount of bone or calcium loss shown.

b).  Provide an opinion as to whether any current disability manifested by bone/calcium loss, including osteoporosis, had its onset during active service or is otherwise related to it.

c).  Provide an opinion as to whether any current disability manifested by bone/calcium loss, including osteoporosis, is proximately due to, or aggravated by, the service-connected respiratory disability (including prescribed medications for such).  

d).  Comment on whether the current disability may or may not have affected the Veteran's teeth (dental disability).
		
4.  Return the claims file to the examiner who performed the August 2012 VA "esophageal conditions" examination (or another suitable VA examiner if the identified examiner is unavailable) and request an addendum opinion as to etiology of the Veteran's GERD.

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*The Veteran's past and currently prescribed medications for treatment of her respiratory disability, including but not limited to Advair, Prednisone, Flovent, Becolnase, Ansomax, Z-Pac Tapper, triamcinolone and other steroid medications (inhaled, oral and topical) and their known side effects. 

*All of the Veteran's contentions as set forth in her written statements, medical records, and the internet articles provided by the Veteran regarding steroid medications as it is related to GERD.  

*The Veteran's contentions in her statement dated November 2014.

*The prescribed medication and noted side effects in an October 2002 VA drug trial on protocol Foradil 2307, in which the Veteran participated.

THEN, the examiner is asked to respond to the 
following:

a).  Determine whether the Veteran's GERD had its onset during active service or is otherwise related to service.
		
b).  Clarify whether the Veteran's GERD is proximately due to, or caused by, a medication prescribed to treat the service-connected respiratory disease or the cumulative effect of multiple steroid medications prescribed to treat the service-connected respiratory disease.

c).  Determine whether the Veteran's GERD is chronically worsened or aggravated by the medications prescribed to treat the service-connected respiratory disability. 

In doing so, discuss the GERD with regards to Prednisone and other steroid medication use in conjunction with the date of onset of symptomatology, and provide a discussion as to the significance, or lack thereof, of such correlation.  The examiner should additionally discuss any other pertinent evidence in the claims file, as appropriate.

d).  If the examiner determines that GERD is related to service or a service-connected disability, discuss whether the Veteran's GERD caused, is related to, or has aggravated any current dental condition.  

e).  Also determine whether the Veteran's current obesity (see current VA Problem List) is an "intermediate step" between the service-connected respiratory disability (or medications prescribed for such) and his GERD.  See VAOPGCPREC 1-2017.

5.  Return the claims file to the examiner who performed the August 2012 VA examination (or another suitable VA examiner if the identified examiner is unavailable) and request an addendum as to etiology of claimed disability productive of weight gain.

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*The Veteran's past and currently prescribed medications for treatment of her respiratory disability, including but not limited to Advair, Prednisone, Flovent, Becolnase, Ansomax, Z-Pac Tapper, triamcinolone and other steroid medications (inhaled, oral and topical) and their known side effects. 

*All of the Veteran's contentions as set forth in her written statements, medical records, and the internet articles provided by the Veteran regarding steroid medications as it is related to weight gain.  

*The Veteran's contentions in her statement dated November 2014.

*The prescribed medication and side effects noted in an October 2002 VA drug trial on protocol Foradil 2307, in which the Veteran participated.

THEN, the examiner is asked to respond to the 
following:

a).  Indicate any underlying disability currently shown to account for the Veteran's weight gain.

b).  For any such disability, provide an opinion as to whether it is proximately due to, or caused by, a medication prescribed to treat the service-connected respiratory disease or the cumulative effect of multiple steroid medications to treat the service-connected respiratory disease.

c).  Determine whether any underlying disability productive of weight gain is chronically worsened or aggravated by a medication or the medications cumulatively prescribed to treat the service-connected respiratory disability.
		
d).  The examiner should discuss the weight gain, specifically in relation to the Veteran's use of Prednisone, but also related to the Veteran's use of the other steroid medications, in conjunction with the date of onset of the weight gain.  

Provide a discussion as to the significance, or lack thereof, of any correlation between the weight gain and the use and dosage of steroid medication, considering any additional relevant factors such as pregnancies, the Veteran's age, and the recent diagnosis of hyperthyroidism (found in September 2016 VA treatment records).  The examiner should additionally discuss any other pertinent evidence in the claims file, as appropriate.

THE EXAMINERS ARE ADVISED that s/he must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

6.  After the above is completed, readjudicate the claims on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return this appeal to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


